Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 1 of 17 Page ID #:1




  1 Roland Tong (State Bar No. 216836)
     rjt@manningllp.com
  2 MANNING & KASS
      ELLROD, RAMIREZ, TRESTER LLP
  3 19800 MacArthur Blvd, Suite 900
    Irvine, California 92612
  4 Telephone: (949) 440-6690
    Facsimile: (949) 474-6991
  5
    Attorneys for Plaintiff
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 Endonovo Therapeutics, Inc.,                       Case No.
 12                      Plaintiff,                    COMPLAINT FOR PATENT
                                                       INFRINGEMENT
 13             v.
 14 BioElectronics Corporation,
 15                      Defendant.                    DEMAND FOR JURY TRIAL
 16
 17            COMPLAINT FOR PATENT INFRINGEMENT
 18            Plaintiff, Endonovo Therapeutics, Inc. (“Endonovo”), files this Complaint for
 19 Patent Infringement against BioElectronics Corporation ("BioElectronics"), and
 20 Demand for Jury Trial. Endonovo hereby complains and alleges as follows:
 21
 22                                          INTRODUCTION
 23            1.        Endonovo owns several patents based on the innovations of Dr. Arthur
 24 A. Pilla involving electromagnetically based medical therapies.
 25            2.        Dr. Pilla was a well-known pioneer in the field of electromagnetic
 26 therapies. Dr. Pilla’s life was focused on research involving the biological effects of
 27 electromagnetic fields and the use of such fields in healing various ailments in
 28 numerous areas of medicine.
      4838-2579-3687.1                                                                 Case No.
                                      COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 2 of 17 Page ID #:2




  1            3.        Dr. Pilla invented the first FDA-approved bone healing device using
  2 Pulsed Electromagnetic Fields (PEMF). This device was designed to help hard to
  3 heal fractures, or non-unions. Dr. Pilla’s discoveries led to the creation of an entire
  4 industry in Electrotherapeutics.
  5            4.        Dr. Pilla obtained several patents on these EMF technologies he
  6 developed. Endonovo currently owns the rights to many of Dr. Pilla’s patents, which
  7 have been infringed and continue to be infringed by several products that Defendant
  8 has made, used, imported, sold and/or offered for sale.
  9            5.        Defendant has made, used, imported, sold and/or offered for sale its
 10 infringing products for use in the same fields which Endonovo’s patents intended
 11 them to be used, and for the same purposes which the patents are directed.
 12            6.        Defendant has also created advertisements and instructions which
 13 describe infringing product uses and instruct users to combine components and/or
 14 otherwise use products in certain ways which infringe Endonovo’s patented method
 15 claims.
 16                                    NATURE OF THE ACTION
 17            7.        This is a patent infringement action, based on the patent laws of the
 18 United States, codified at 35 United States Code, sections 271, et seq., brought by
 19 Endonovo against Defendant for its infringement, including willful infringement, of
 20 two United States Patents owned by Endonovo, the patent numbers and titles of which
 21 are:
 22                 a. U.S. Patent No. 7,740,574, entitled “Electromagnetic Treatment
 23                      Induction Apparatus and Method for Using Same” (“The ‘574 Patent”);
 24                 b. U.S. Patent No. 7,758,490, entitled “Integrated Coil Apparatus for
 25                      Therapeutically Treating Human and Animal Cells, Tissues and Organs
 26                      with Electromagnetic Fields and Method for Using Same” (“The ‘490
 27                      Patent”);
 28
      4838-2579-3687.1
                                                    2                                   Case No.
                                     COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 3 of 17 Page ID #:3




  1            8.        A true and correct copy of The ‘574 Patent is attached to this
  2 Complaint as Exhibit A.
  3            9.        A true and correct copy of The ‘490 Patent is attached to this
  4 Complaint as Exhibit B.
  5            10.       The '574 and the '490 Patents are collectively referred to as "Patents-
  6 in-Suit,"
  7                                              PARTIES
  8            11.       Plaintiff Endonovo Therapeutics, Inc. is a corporation organized under
  9 the laws of the State of Delaware, with its principal place of business located at 6320
 10 Canoga Avenue, 15th Floor, Woodland Hills, CA 91367.
 11            12.       Defendant BioElectronics, Inc. is a corporation organized under the
 12 laws of the State of Maryland, with its principal place of business located at 4539
 13 Metropolitan Court, Frederick, Maryland 21704.
 14                                  JURISDICTION AND VENUE
 15            13.       This civil action arises out of the United States patent laws codified at
 16 35 United States Code sections 1 et seq., thereby providing this court with subject
 17 matter jurisdiction over this action pursuant to 28 United States Code section 1331
 18 and 1338 subdivision (a), where this is a federal question involving patent
 19 infringement. The federal district courts therefore have original jurisdiction.
 20            14.       This court has personal jurisdiction over Defendant BioElectronics, as
 21 it also derives substantial profits, revenue and/or income from the sale of its own
 22 infringing products within California, including direct sales as well as indirect sales
 23 through its own distributors and/or retailers located in California, or that knowingly
 24 distribute or sell products to California consumers and/or businesses.
 25            15.       Venue is proper in this court pursuant to 28 United States Code sections
 26 1391 and 1400 where these Defendant resides, or has committed acts of infringement
 27 within this district and has a regular and established place of business. Upon
 28
      4838-2579-3687.1
                                                      3                                     Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 4 of 17 Page ID #:4




  1 information and belief, BioElectronics has a sales office and agent for service of
  2 process located at 31255 Cedar Valley Drive, Westlake Village, CA 91361.
  3                                   FACTUAL BACKGROUND
  4            16.       Dr. Arthur Pilla was an internationally recognized authority on non-
  5 invasive electrotherapeutics, who developed many products and patented
  6 technologies before his death in 2015.
  7            17.       During his life, Dr. Pilla conducted pioneering research in
  8 electromagnetic field (EMF) effects on living tissue and as of his death has already
  9 been awarded at least 16 patents with another 21 patents pending in the area of EMF
 10 therapeutics.
 11            18.       Dr. Pilla founded several EMF companies, including Ivivi
 12 Technologies (“Ivivi”). He patented several technologies during his time at Ivivi,
 13 assigning those patent rights to Ivivi.
 14            19.       Ivivi was a subsidiary of another company, ADM Tronics Unlimited,
 15 Inc. (“ADM”).
 16            20.       Rio Grande Neurosciences, Inc. (“Rio”) acquired certain ADM and
 17 Ivivi assets over the course of several years. By 2015 Rio had acquired all of Ivivi’s
 18 PEMF technology based patents, which Rio had previously licensed.
 19            21.       Endonovo thereafter acquired these PEMF-based patent rights from
 20 Rio on December 26, 2017.
 21            22.       Endonovo specifically acquired several patents which Defendant has
 22 been infringing and continue to infringe by making, creating, producing,
 23 manufacturing, importing, supplying, distributing, using, selling, reselling and/or
 24 offering to sell various infringing products or components contained therein which
 25 infringe alone or in combination.
 26 ///
 27 ///
 28 ///
      4838-2579-3687.1
                                                     4                                    Case No.
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 5 of 17 Page ID #:5




  1                         PATENTS, ASSIGNMENT AND OWNERSHIP
  2            23.       The ‘574 Patent was granted on June 22, 2010.
  3            24.       All rights, title, and interest in the ‘574 Patent at the time it was
  4 granted, were assigned to Ivivi. Rio later acquired all rights, title and interest to the
  5 ‘574 Patent, which it then sold to Endonovo.
  6            25.       Since December 26, 2017, Endonovo has owned all rights, title and
  7 interest in the ‘574 Patent.
  8            26.       The ‘490 Patent was granted on July 20, 2010.
  9            27.       All rights, title, and interest in the ‘490 Patent at the time it was
 10 granted, were assigned to Ivivi. Rio later acquired all rights, title and interest to the
 11 ‘490 Patent, which it then sold to Endonovo.
 12            28.       Since December 26, 2017, Endonovo has owned all rights, title and
 13 interest in the ‘490 Patent.
 14         DEFENDANT'S KNOWLEDGE OF THE PATENTS AND WILLFUL
 15                                          INFRINGEMENT
 16            29.       Dr. Pilla was a pioneer in the area of EMF technologies, including
 17 PEMF, and incorporating those technologies into healing and therapeutic devices and
 18 medical therapies. Anyone practicing in electromagnetic therapy research and
 19 product development is aware of Dr. Pilla and his research, since it forms the basis
 20 of all such technologies, and whose innovations have been patented in this and many
 21 other countries.
 22            30.       On December 1, 2016, Defendant BioElectronics submitted its 510(K)
 23 premarket notification of intent to market the infringing ActiPatch device (Exhibit
 24 C). BioElectronics listed as its predicate device the IVIVI Torino II K070541, which
 25 is the device protected by the Patents-in-Suit and sold by the owner of the Patents-
 26 in-Suit at the time. A copy of the chart submitted by BioElectronics in its 510(K)
 27 filing comparing the technical features of its Actipatch device with the IVIVI Torino
 28 II K070541 is reproduced below. Some of the technical features, such as the
      4838-2579-3687.1
                                                        5                                        Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 6 of 17 Page ID #:6




  1 anatomical sites, portable, how energy is deposited, carrier frequency, burst duration,
  2 burst frequency, energy deposited, and power required, are the same exact technical
  3 features covered in many of the claim limitations of the Patent-in-Suit.
  4            31.       Plaintiff's products, including the IVIVI Torino II K070541 and the
  5 Sofpulse, have patent markings, which serve as constructive notice of Plaintiff's
  6 patent rights to Defendant.
  7            32.       Defendant thus has knowledge at least as of the filing of this Complaint,
  8 or had or should have knowledge of the Patents-in-Suit well before then, and thus is
  9 willfully, knowingly and/or recklessly infringing Patents-in-Suit by and through their
 10 ongoing and continued wrongful activities.
 11                          DEFENDANT'S INFRINGING ACTIVITIES
 12            33.       Defendant makes, markets, imports, uses, sells, and/or offers for sale
 13 several products employing pulsed shortwave therapy technology that uses low
 14 power pulsed electromagnetic fields ("Accused Products") within the United States,
 15 including this district, which infringe the Patents-in-suit.
 16            34.       Non-limiting examples of Accused Products sold by Defendant that
 17 infringe the Patents-in-Suit include the ActiPatch Therapy Trial, ActiPatch Knee
 18 Pain Therapy Kit, HealFast Crescent Patch, HealFast Square Patch, and the HealFast
 19 Pet Patch Loop.
 20                                    INFRINGEMENT CLAIMS
 21                                              COUNT I
 22         (Direct Infringement of the ‘574 Patent pursuant to 35 U.S.C. §271(a).)
 23            35.       Endonovo repeats, realleges, and incorporates by reference, as if fully
 24 set forth herein, the allegations of all preceding paragraphs, as set forth above.
 25            36.       Defendant has infringed and continues to infringe one or more of the
 26 claims of the ‘574 patent, by making, using, selling and/or offering for sale within
 27 the United States, or otherwise importing into the United States the infringing
 28 products and/or infringing components of those products in violation of 35 United
      4838-2579-3687.1
                                                      6                                     Case No.
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 7 of 17 Page ID #:7




  1 States Code, section 271, subdivision (a).                 More particularly, Defendant's
  2 manufacture, use, sale, and/or offer for sale in the United States and/or importation
  3 into the United States of at least the Accused Products infringe at least claim 1 of the
  4 '574 Patent ("Asserted '574 Patent Claim"). Plaintiff reserves the right to assert
  5 additional claims of the '574 patent after a reasonable opportunity for investigation
  6 and discovery.
  7            37.       Defendant’s infringement of the ‘574 Patent is based on literal
  8 infringement or infringement under the doctrine of equivalents, or both.
  9            38.       Defendant’s acts of making, using, selling and/or offering for sale or
 10 otherwise importing the infringing products has been done without license, and
 11 without the permission, consent, or authorization of Endonovo.
 12            39.       Attached hereto as Exhibit C, and incorporated by reference herein, are
 13 claim charts detailing how each of the Accused Product infringes independent claim
 14 1 of the ’574 patent.
 15            40.       The Court has not yet construed the meaning of any claims or terms in
 16 the ’574 patent. In providing these detailed allegations, Plaintiff does not intend to
 17 convey or imply any particular claim construction or the precise scope of the claims.
 18 Plaintiff’s contentions regarding the construction of the claims will be provided in
 19 compliance with the case schedule, any applicable federal or local procedural rules,
 20 and/or any applicable orders.
 21            41.       Plaintiff contends that each element of each Asserted Claim is literally
 22 present in the Accused Products. If as a result of the Court’s constructions or other
 23 determinations one or more claim elements are not literally present, Plaintiff
 24 contends that each such element is present under the doctrine of equivalents and
 25 reserves its right to provide more detailed doctrine of equivalents contentions after
 26 discovery, a claim construction order from the Court, or at another appropriate time.
 27            42.       Endonovo is informed and believes, and on that basis alleges, that
 28 Defendant gained substantial profits and revenue, and subjected Endonovo to lost
      4838-2579-3687.1
                                                      7                                    Case No.
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 8 of 17 Page ID #:8




  1 profits and revenue through loss of sales of its own products by virtue of their
  2 infringement of the ‘574 Patent.
  3            43.       Endonovo has been harmed and sustained damages as a direct and
  4 proximate result of Defendant’s infringement of the ‘574 Patent. Endonovo is thus
  5 entitled to monetary compensation for Defendant’s infringement in an amount to be
  6 determined to compensate for Endonovo’s lost sales and profits and/or the profits
  7 and revenue gained by Defendant through its infringement of the ‘574 Patent, but in
  8 no event less than a reasonable royalty.
  9            44.       Endonovo is informed and believes, and on that basis alleges, that the
 10 infringement of the ‘574 Patent by Defendant is and has been intentional, willful and
 11 without regard to Endonovo’s rights. Defendant is aware of Dr. Pilla and his
 12 pioneering EMF research and the patents he obtained while conducting that research,
 13 which Endonovo now owns. Endonovo has patent markings on its own products that
 14 provide constructive notice to the Defendant, and Defendant should be aware of the
 15 Patents-in-Suit.
 16            45.       Despite Defendant's knowledge of the Patents-in-Suit , Defendant sold
 17 and continue to sell the ‘574 Infringing Products in complete and reckless disregard
 18 of Endonovo’s patent rights. As such, Defendant acted recklessly and continue to
 19 willfully, wantonly, and deliberately engage in acts of infringement of the ‘574
 20 Patent, justifying an award for increased monetary damages pursuant to 35 United
 21 States Code, section 284, as well as attorneys’ fees and costs pursuant to 35 United
 22 States Code, section 285.
 23            46.       As a result of Defendant’s unlawful activities, Endonovo has suffered
 24 and will continue to suffer irreparable harm for which there is no adequate remedy
 25 at law. Endonovo competes with Defendant in these areas of developing medical
 26 device technologies and/or therapies. Endonovo also currently licenses use of the
 27 ‘574 Patent and is engaged in the licensing of its patent portfolio generally.
 28 Defendant’s continued infringement of the ‘574 Patent causes, and will continue to
      4838-2579-3687.1
                                                     8                                   Case No.
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 9 of 17 Page ID #:9




  1 cause, harm to Endonovo in various ways, including but not limited to, price erosion,
  2 loss of goodwill, damage to reputation, lost business opportunities, lost revenue and
  3 income from the sale of its own products, and increased direct and/or indirect
  4 competition.
  5            47.       Monetary compensation alone for the damages incurred due to the harm
  6 caused by Defendant’s infringing activities is, and will continue to be, insufficient to
  7 compensate Endonovo for these harms. Endonovo is therefore entitled to preliminary
  8 and/or permanent injunctive relief. Unless enjoined, Defendant will continue its
  9 infringing activities and conduct. Thus, injunctive relief is necessary to protect
 10 Endonovo from ongoing injury and further damages.
 11                                             COUNT II
 12        (Indirect Infringement of the ‘574 Patent pursuant to 35 U.S.C. §271(b).)
 13            48.       Endonovo repeats, realleges, and incorporates by reference, as if fully
 14 set forth herein, the allegations of all preceding paragraphs, as set forth above.
 15            49.       Defendant has induced and continues to induce infringement of one or
 16 more of the claims of the ‘574 Patent, in violation of 35 United States Code, section
 17 271, subdivision (b).
 18            50.       Defendant knew of the '574 Patent as alleged in the preceding
 19 paragraphs, as set forth above.
 20            51.       In addition to their direct infringement, Defendant has indirectly
 21 infringed, and will continue to indirectly infringe the ‘574 Patent by supplying
 22 components and otherwise instructing, directing and/or requiring others, as well as
 23 other suppliers, resellers, distributors, customers, purchasers, consumers and/or
 24 other users to perform the steps of the ‘574 Patent’s method claims, whether literally
 25 or under the doctrine of equivalents, where all such steps of the method claims are
 26 performed either by the Defendant or its suppliers, resellers, distributors, customers,
 27 purchasers, consumers and/or other users, or some combination thereof.
 28
      4838-2579-3687.1
                                                     9                                    Case No.
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 10 of 17 Page ID #:10




   1            52.       Defendant knowingly induced the acts that infringe at least claim 1 of
   2 the '574 Patent, namely by instructing their suppliers, resellers, distributors,
   3 customers, purchasers, consumers and/or users to position the therapeutic device in
   4 proximity to a target pathway structure and to couple the claimed electromagnetic
   5 signal to the target pathway structure using the claimed inductive apparatus device
   6 thereby providing treatment.
   7            53.       Defendant specifically intended their suppliers, resellers, distributors,
   8 customers, purchasers, consumers and/or users to infringe the '574 Patent and knew
   9 that their acts constituted infringement.
  10            54.       Such instruction and/or encouragement included, but was not limited
  11 to, advising third parties to use the ‘574 Infringing Products in an infringing manner,
  12 and distributing various guidelines and procedures to third parties explaining or
  13 instructing those parties on how to use the ‘574 Infringing Products in an infringing
  14 manner, providing mechanisms through which third parties could or may infringe the
  15 ‘574 Patent, as well as by advertising and promoting the use of the ‘574 Infringing
  16 Products in an infringing manner.
  17            55.       Examples of wrongful instruction, encouragement, advertisement, and
  18 distribution of guidelines can be seen on Defendant’s websites, advertisements for
  19 the ‘574 Infringing Products, as well as Defendant’s own FAQ sheets, brochures,
  20 User Guides and Instruction Sheets for the ‘574 Infringing Products, which, among
  21 other things, instructs, and/or encourages combining the PEMF inductive devices to
  22 a brace or other therapeutic device and/or item which is thereafter placed by the
  23 instructions near the location of the injured area requiring the therapy.
  24            56.       Endonovo is informed and believes, and on that basis alleges, that
  25 Defendant has gained substantial profits and revenue, and subjected Endonovo to lost
  26 profits and revenue through loss of sales of its own products by virtue of their indirect
  27 infringing activities involving the ‘574 Patent.
  28
       4838-2579-3687.1
                                                      10                                     Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 11 of 17 Page ID #:11




   1            57.       Endonovo has been harmed and sustained damages as a direct and
   2 proximate result of Defendant’s infringement of the ‘574 Patent. Endonovo is thus
   3 entitled to monetary compensation for Defendant’s infringement in an amount to be
   4 determined to compensate for Endonovo’s lost sales and profits and/or the profits
   5 and revenue gained by Defendant through its indirect infringing activities involving
   6 the ‘574 Patent, but in no event less than a reasonable royalty.
   7            58.       Where Defendant has acted recklessly and continue to willfully,
   8 wantonly, and deliberately engage in acts of indirect infringement of the ‘574 Patent,
   9 an award for increased monetary damages pursuant to 35 United States Code, section
  10 284, as well as attorneys’ fees and costs pursuant to 35 United States Code, section
  11 285, is justified.
  12            59.       Where such indirect infringement also threatens to damage Endonovo
  13 in ways that cannot be adequately compensated by monetary compensation alone,
  14 Endonovo also requests and is entitled to preliminary and/or permanent injunctive
  15 relief from Defendant’s ongoing infringing activities.
  16                                             COUNT III
  17         (Direct Infringement of the ‘490 Patent pursuant to 35 U.S.C. §271(a).)
  18            60.       Endonovo repeats, realleges, and incorporates by reference, as if fully
  19 set forth herein, the allegations of all preceding paragraphs, as set forth above.
  20            61.       Defendant has infringed and continues to infringe one or more of the
  21 claims of the ‘490 patent, by making, using, selling and/or offering for sale within
  22 the United States, or otherwise importing into the United States, the infringing
  23 products, and/or infringing components of those products, in violation of 35 United
  24 States Code, section 271, subdivision (a).                 More particularly, Defendant's
  25 manufacture, use, sale, and/or offer for sale in the United States and/or importation
  26 into the United States of at least the Accused Products infringes at least claim 1 of
  27 the '490 Patent. Plaintiff reserves the right to assert additional claims of the '490
  28 patent after a reasonable opportunity for investigation and discovery.
       4838-2579-3687.1
                                                      11                                   Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 12 of 17 Page ID #:12




   1            62.       Defendant’s infringement of the ‘490 Patent is based on literal
   2 infringement or infringement under the doctrine of equivalents, or both.
   3            63.       Defendant’s acts of making, using, selling and/or offering for sale or
   4 otherwise importing the infringing products and/or related services, have been done
   5 without license, and without the permission, consent, or authorization of Endonovo.
   6            64.       Defendant’s infringement includes, but is not limited to, the
   7 manufacture, use, importation, sale, and offer for sale of the Accused Products.
   8            65.       Attached hereto as Exhibit D, and incorporated by reference herein,
   9 ARE claim charts detailing how the Accused Products infringe claim 1 of the ’490
  10 patent.
  11            66.       The Court has not yet construed the meaning of any claims or terms in
  12 the ’490 patent. In providing these detailed allegations, Plaintiff does not intend to
  13 convey or imply any particular claim construction or the precise scope of the claims.
  14 Plaintiff’s contentions regarding the construction of the claims will be provided in
  15 compliance with the case schedule, any applicable federal or local procedural rules,
  16 and/or any applicable orders.
  17            67.       Plaintiff contends that each element of each Asserted Claim is literally
  18 present in the Accused Products. If as a result of the Court’s constructions or other
  19 determinations one or more claim elements are not literally present, Plaintiff
  20 contends that each such element is present under the doctrine of equivalents and
  21 reserves its right to provide more detailed doctrine of equivalents contentions after
  22 discovery, a claim construction order from the Court, or at another appropriate time.
  23            68.       Endonovo is informed and believes, and on that basis alleges, that
  24 Defendant has gained substantial profits and revenue, and subjected Endonovo to lost
  25 profits and revenue through loss of sales of its own products by virtue of its
  26 infringement of the ‘490 Patent.
  27            69.       Endonovo has been harmed and sustained damages as a direct and
  28 proximate result of Defendant’s infringement of the ‘490 Patent. Endonovo is thus
       4838-2579-3687.1
                                                      12                                    Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 13 of 17 Page ID #:13




   1 entitled to monetary compensation for Defendant’s infringement in an amount to be
   2 determined to compensate for Endonovo’s lost sales and profits and/or the profits
   3 and revenue gained by Defendant through its infringement of the ‘490 Patent, but in
   4 no event less than a reasonable royalty.
   5            70.       Endonovo is informed and believes, and on that basis alleges, that the
   6 infringement of the ‘490 Patent by Defendant is and has been intentional, willful and
   7 without regard to Endonovo’s rights. Defendant is aware of Dr. Pilla and his
   8 pioneering EMF research and the patents he obtained while conducting that research,
   9 which Endonovo now owns. Endonovo has patent markings on its own products that
  10 provide constructive notice to the Defendant, and Defendant should be aware of the
  11 Patents-in-Suit.
  12            71.       Despite Defendant’s knowledge of the Patents-in-Suit, Defendant sold
  13 and continue to sell the ‘490 Infringing Products in complete and reckless disregard
  14 of Endonovo’s patent rights. As such, Defendant acted recklessly and continue to
  15 willfully, wantonly, and deliberately engage in acts of infringement of the ‘490
  16 Patent, justifying an award for increased monetary damages pursuant to 35 United
  17 States Code, section 284, as well as attorneys’ fees and costs pursuant to 35 United
  18 States Code, section 285.
  19            72.       As a result of Defendant’s unlawful activities, Endonovo has suffered
  20 and will continue to suffer irreparable harm for which there is no adequate remedy
  21 at law. Endonovo competes with Defendant in these areas of developing medical
  22 device technologies and/or therapies. Endonovo also currently licenses use of the
  23 ‘490 Patent and is engaged in the licensing of its patent portfolio generally.
  24 Defendant’s continued infringement of the ‘490 Patent causes, and will continue to
  25 cause, harm to Endonovo in various ways, including but not limited to, price erosion,
  26 loss of goodwill, damage to reputation, lost business opportunities, lost revenue and
  27 income from the sale of its own products, and increased direct and/or indirect
  28 competition.
       4838-2579-3687.1
                                                     13                                   Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 14 of 17 Page ID #:14




   1            73.       Monetary compensation alone for the damages incurred due to the harm
   2 caused by Defendant’s infringing activities is, and will continue to be, insufficient to
   3 compensate Endonovo for these harms. Endonovo is therefore entitled to preliminary
   4 and/or permanent injunctive relief. Unless enjoined, Defendant will continue its
   5 infringing activities and conduct. Thus, injunctive relief is necessary to protect
   6 Endonovo from ongoing injury and further damages.
   7                                             COUNT IV
   8        (Indirect Infringement of the ‘490 Patent pursuant to 35 U.S.C. §271(b).)
   9            74.       Endonovo repeats, realleges, and incorporates by reference, as if fully
  10 set forth herein, the allegations of all preceding paragraphs, as set forth above.
  11            75.       Defendant induced and continues to induce infringement of one or more
  12 of the claims of the ‘490 Patent, in violation of 35 United States Code, section 271,
  13 subdivision (b).
  14            76.       Defendant knew of the '490 Patent as alleged in the preceding
  15 paragraphs, as set forth above.
  16            77.       In addition to its direct infringement, Defendant indirectly infringed,
  17 and will continue to indirectly infringe the ‘490 Patent by supplying components and
  18 otherwise instructing, directing and/or requiring others, as well as other suppliers,
  19 resellers, developers, distributors, customers, purchasers, consumers and/or other
  20 users to perform the steps of the ‘490 Patent’s method claims, whether literally or
  21 under the doctrine of equivalents, where all such steps of the method claims are
  22 performed either by the Defendant or its suppliers, resellers, developers, distributors,
  23 customers, purchasers, consumers and/or other users, or some combination thereof.
  24            78.       Defendant knowingly induced the acts that infringe at least claim 1 of
  25 the '490 Patent, namely by instructing their suppliers, resellers, distributors,
  26 customers, purchasers, consumers and/or users to integrate the claimed coupling
  27 device with a positioning device to be placed in proximity to a target pathway
  28 structure.
       4838-2579-3687.1
                                                      14                                   Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 15 of 17 Page ID #:15




   1            79.       Defendant specifically intended their suppliers, resellers, distributors,
   2 customers, purchasers, consumers and/or users to infringe the '490 Patent and knew
   3 that their acts constituted infringement.
   4            80.       Such instruction and/or encouragement included, but was not limited
   5 to, advising third parties to use the ‘490 Infringing Products in an infringing manner,
   6 and distributing various guidelines and procedures to third parties explaining or
   7 instructing those parties on how to use the ‘490 Infringing Products in an infringing
   8 manner, providing mechanisms through which third parties could or may infringe the
   9 ‘490 Patent, as well as by advertising and promoting the use of the ‘490 Infringing
  10 Products in an infringing manner.
  11            81.       Examples of wrongful instruction, encouragement, advertisement, and
  12 distribution of guidelines can be seen on Defendant’s websites, advertisements for
  13 the ‘490 Infringing Products, as well as Defendant’s own FAQ sheets, brochures,
  14 User Guides and Instruction Sheets for the ‘490 Infringing Products, which, among
  15 other things, instructs, and/or encourages combining the PEMF inductive devices to
  16 a brace or other therapeutic device and/or item which is thereafter placed by the
  17 instructions near the location of the injured area requiring the therapy.
  18            82.       Endonovo is informed and believes, and on that basis alleges, that
  19 Defendant gained substantial profits and revenue, and subjected Endonovo to lost
  20 profits and revenue through loss of sales of its own products by virtue of their indirect
  21 infringing activities involving the ‘490 Patent.
  22            83.       Endonovo has been harmed and sustained damages as a direct and
  23 proximate result of Defendant’s infringement of the ‘490 Patent. Endonovo is thus
  24 entitled to monetary compensation for Defendant’s infringement in an amount to be
  25 determined to compensate for Endonovo’s lost sales and profits and/or the profits
  26 and revenue gained by Defendant through its indirect infringing activities involving
  27 the ‘490 Patent, but in no event less than a reasonable royalty.
  28
       4838-2579-3687.1
                                                      15                                     Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 16 of 17 Page ID #:16




   1            84.       Where Defendant acted recklessly and continue to willfully, wantonly,
   2 and deliberately engage in acts of indirect infringement of the ‘490 Patent, an award
   3 for increased monetary damages pursuant to 35 United States Code, section 284, as
   4 well as attorneys’ fees and costs pursuant to 35 United States Code, section 285, is
   5 justified.
   6            85.       Where such indirect infringement also threatens to damage Endonovo
   7 in ways that cannot be adequately compensated by monetary compensation alone,
   8 Endonovo also requests and is entitled to preliminary and/or permanent injunctive
   9 relief from Defendant’s ongoing infringing activities.
  10                                     PRAYER FOR RELIEF
  11            WHEREFORE, Endonovo prays for the following relief:
  12            86.       A judgment that Defendant has directly and/or indirectly infringed the
  13 ‘574 Patent;
  14            87.       A judgment that Defendant has directly and/or indirectly infringed the
  15 ‘490 Patent;
  16            88.       An order and judgment either preliminarily or permanently enjoining
  17 Defendant as well as Defendant’s officers, agents, affiliates, employees, and/or any
  18 other persons acting or attempting to act in concert or participation with Defendant,
  19 from any further acts of infringement of the ‘574 Patent;
  20            89.       An order and judgment either preliminarily or permanently enjoining
  21 Defendant as well as Defendant’s officers, agents, affiliates, employees, and/or any
  22 other persons acting or attempting to act in concert or participation with Defendant,
  23 from any further acts of infringement of the ‘490 Patent;
  24            90.       A judgment awarding Endonovo monetary damages adequate to
  25 compensate Endonovo for Defendant’s infringement of the ‘574 Patent, including
  26 any and all pre-judgment and post-judgment interest at the maximum rate permitted
  27 by law;
  28            91.       A judgment awarding Endonovo monetary damages adequate to
       4838-2579-3687.1
                                                     16                                   Case No.
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04465-GW-AFM Document 1 Filed 05/22/19 Page 17 of 17 Page ID #:17




   1 compensate Endonovo for Defendant’s infringement of the ‘490 Patent, including
   2 any and all pre-judgment and post-judgment interest at the maximum rate permitted
   3 by law;
   4            92.       A judgment that Defendant has willfully, wantonly and/or deliberately
   5 infringed the ‘574 Patent;
   6            93.       A judgment that Defendant has willfully, wantonly and/or deliberately
   7 infringed the ‘490 Patent;
   8            94.       A judgment awarding Endonovo increased damages and reasonable
   9 attorneys' fees pursuant to 35 United States Code section 285 to the extent that the
  10 Court finds this case exceptional with respect to Defendant’s infringement of the
  11 ‘574 Patent;
  12            95.       A judgment awarding Endonovo increased damages and reasonable
  13 attorneys' fees pursuant to 35 United States Code section 285 to the extent that the
  14 Court finds this case exceptional with respect to Defendant’s infringement of the
  15 ‘490 Patent;
  16            96.       That Defendant be ordered to pay all of Endonovo's costs associated
  17 with this action; and
  18            97.       Any such further relief that this Court determines is proper and just.
  19                                          JURY DEMAND
  20            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Endonovo
  21 demands a jury trial on all issues so triable.
  22
  23 DATED: May 22, 2019                         MANNING & KASS
                                                 ELLROD, RAMIREZ, TRESTER LLP
  24
  25
  26                                             By:         /s/ Roland J. Tong
  27                                                   Roland Tong
                                                       Attorneys for Plaintiff
  28
       4838-2579-3687.1
                                                       17                                    Case No.
                                     COMPLAINT FOR PATENT INFRINGEMENT
